Citation Nr: 1342316	
Decision Date: 12/20/13    Archive Date: 12/31/13

DOCKET NO.  09-42 296	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a higher rate of special monthly compensation, to include aid and attendance benefits under 38 U.S.C.A. § 1114(r)(2) (West 2002).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and M.H.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from November 1968 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which denied the Veteran's claim of entitlement to a higher rate of special monthly compensation, to include aid and attendance benefits under 38 U.S.C.A. § 1114(r)(2) (West 2002) (which the RO characterized as a claim of entitlement to special monthly compensation based on aid and attendance).  Although the Veteran did not disagree with the January 2008 rating decision, he submitted statements relevant to this claim within 1 year of the January 2008 rating decision which render it non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b)).  The RO essentially readjudicated the Veteran's claim of entitlement to a higher rate of special monthly compensation, to include aid and attendance benefits under 38 U.S.C.A. § 1114(r)(2) (West 2002), in an April 2009 rating decision.  The Veteran then perfected a timely appeal.

A videoconference Board hearing was held at the RO in San Diego, California, in August 2012 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.  Having reviewed the record evidence, the Board finds that the issue on appeal is characterized more appropriately as stated on the title page of this decision.

In November 2012, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the RO/AMC obtain the Veteran's up-to-date VA treatment records.  These records subsequently were associated with the Veteran's Virtual VA paperless claims file.  The Board also directed that the RO/AMC schedule the Veteran for appropriate aid & attendance examination to determine his entitlement to a higher level of special monthly compensation.  This examination occurred in February 2013.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

It appears that the Veteran currently lives within the jurisdiction of the RO in Phoenix, Arizona.  That facility retains jurisdiction in this appeal.


FINDINGS OF FACT

1.  Service connection is in effect for loss of use of both feet, evaluated as 100 percent disabling effective July 20, 2006, depressive disorder, evaluated as 70 percent disabling effective February 23, 2005, residuals of a fractured left hip, evaluated as 20 percent disabling effective July 19, 1999, residuals of a fractured left wrist, evaluated as 10 percent disabling effective May 25, 2001, and for cervical spine stenosis, evaluated as 10 percent disabling effective July 20, 2006.

2.  The Veteran is in receipt of special monthly compensation under 38 U.S.C.A. § 1114(l) and 38 C.F.R. § 3.350(b) on account of loss of use of both feet from July 20, 2006.

3.  The Veteran is in receipt of special monthly compensation under 38 U.S.C.A. § 1114(p) and 38 C.F.R. § 3.350(f)3) at the rate intermediate between subsection (l) and subsection (m) on account of residuals, degenerative disc disease of the lumbar spine, with additional disabilities independently ratable at 50 percent or more from July 20, 2006.

4.  The record evidence indicates that the Veteran does not need a higher level of care because he does not need personal health services on a daily basis and only needs significant help with his activities of daily living such as dressing or bathing.


CONCLUSION OF LAW

The criteria for an increased level of special monthly compensation based on the need for a higher level of aid and attendance are not met. 38 U.S.C.A. § 1114 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.350, 3.352 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in July and September 2007 and in November 2008, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submit evidence demonstrating his entitlement to an increased level of special monthly compensation and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim was provided in July 2007, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As will be explained below in greater detail, the evidence does not support granting an increased level of special monthly compensation based on the need for a higher level of aid and attendance.  Because the Veteran was fully informed of the evidence needed to substantiate this claim, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the July and September 2007 notice letters were issued prior to the currently appealed rating decision issued in January 2008; thus, this notice was timely.  Because the Veteran's claim is being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's Virtual VA claims file has been reviewed.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of the claim that was lacking to substantiate the claim for benefits.  The VLJ specifically noted the issue as entitlement to an increased level of special monthly compensation based on the need for a higher level of aid and attendance.  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of this claim.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  The representative specifically asked the Veteran about his need for a higher level of care from a skilled medical professional. 

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits.  The Veteran's representative and the VLJ asked questions to draw out the evidence which demonstrated his entitlement to an increased level of special monthly compensation based on the need for a higher level of aid and attendance, the only element of the claim in question.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran has been provided with a VA aid & attendance examination which addressed his entitlement to an increased level of special monthly compensation based on the need for a higher level of aid and attendance.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the pertinent medical history was noted by the examiner, this examination report sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examination of record is adequate for rating purposes and additional examination is not necessary regarding the claim adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Increased Special Monthly Compensation Claim

The Veteran contends that he is entitled to an increased rate of special monthly compensation because he needs a higher level of care than what he currently receives from VA.  He specifically contends that he is completely dependent on his caretaker for all of his activities of daily living and his daily personal health care needs.

Law and Regulations

Special monthly compensation is authorized in particular circumstances in addition to compensation for service-connected disabilities.  38 U.S.C.A. § 1114; 38 C.F.R. §§ 3.350, 3.352.  Special monthly compensation is authorized under subsections (k) through (s), with the rate amounts increasing the later in the alphabet the letter appears (except for the "s" rate).  Special monthly compensation at the "k" and "r" rates are paid in addition to any other special monthly compensation rates, with certain monetary limits. 

As relevant to the Veteran's claim, special monthly compensation at the "l" rate is payable when the Veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

The following will be accorded consideration in determining the need for regular aid and attendance: Inability of a claimant to dress or undress him or herself, or to keep him or herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of a claimant to feed him or herself through loss of coordination of the upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect a claimant from the hazards or dangers incident to his or her daily environment.  38 C.F.R. § 3.352(a).

Special monthly compensation at the "m" rate is warranted if the Veteran, as a result of service-connected disability, has suffered the anatomical loss or loss of use of both hands, or of both legs at a level, or with complications, preventing natural knee action with prosthesis in place, or of one arm and one leg at levels; or with complications, preventing natural elbow and knee action with prosthesis in place, or has suffered blindness in both eyes having only light perception; or has suffered blindness in both eyes, rendering such Veteran so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(m); 38 C.F.R. § 3.350(c).

The provisions of 38 U.S.C.A. § 1114(p) provide for "intermediate" special monthly compensation rates between the different subsections based on anatomical loss or loss of use of the extremities or blindness in connection with deafness and/or loss or loss of use of a hand or foot.  38 U.S.C.A. § 1114(p); 38 C.F.R. § 3.350(f).  In this case, as noted above, the Veteran currently is in receipt of an intermediate special monthly compensation rate between subsection (l) and subsection (m) on account of residuals, degenerative disc disease of the lumbar spine with additional disabilities independently ratable at 50 percent or more from July 20, 2006.

In addition to the statutory rates payable under 38 U.S.C.A. § 1114(l) through (n) and the intermediate or next-higher rate provisions set forth under 38 U.S.C.A. § 1114(p), additional single permanent disability or combinations of permanent disabilities independently ratable at 50 percent or more will afford entitlement to the next-higher intermediate rate, or if already entitled to the next-higher intermediate rate, then to the next-higher statutory rate under 38 U.S.C.A. § 1114, but not above the "o" rate.  The disability or disabilities independently ratable at 50 percent or more must be separate and distinct and involve different anatomical segments or bodily systems from the conditions establishing entitlement under 38 U.S.C.A. §§ 1114(l) through (n), or the intermediate rate provisions of 38 U.S.C.A. § 1114(p).  38 C.F.R. § 3.350(f)(3).

Also, additional single permanent disability or combinations of permanent disabilities independently ratable at 100 percent apart from any consideration of individual unemployability will afford entitlement to the next-higher intermediate rate, or if already entitled to the next-higher intermediate rate, then to the next-higher statutory rate under 38 U.S.C.A. § 1114, but not above the "o" rate.  The disability or disabilities independently ratable at 100 percent or more must be separate and distinct and involve different anatomical segments or bodily systems from the conditions establishing entitlement under 38 U.S.C.A. § 1114(l) through (n), or the intermediate rate provisions of 38 U.S.C.A. § 1114(p).  38 C.F.R. § 3.350(f)(4).

The amount of the additional allowance payable to a Veteran in need of a higher level of care is specified in 38 U.S.C.A. § 1114(r)(2) ("r2" rate).  The higher level aid and attendance allowance authorized by 38 U.S.C.A. § 1114(r)(2) is payable in lieu of the regular aid and attendance allowance authorized by 38 U.S.C.A. § 1114(r)(1).  38 C.F.R. § 3.350(h)(3).

A Veteran is entitled to the higher level aid and attendance allowance authorized by 38 U.S.C.A. § 1114(r)(2) and 38 C.F.R. § 3.350(h) in lieu of the regular aid and attendance allowance when all of the following conditions are met: (i) the Veteran is entitled to the compensation authorized under 38 U.S.C.A. § 1114(o), or the maximum rate of compensation authorized under 38 U.S.C.A. § 1114(p); (ii) the Veteran meets the requirements for entitlement to the regular aid and attendance allowance in 38 C.F.R. § 3.352(a); and (iii) the Veteran needs a "higher level of care" (as defined in 38 C.F.R. § 3.352(b)(2)) than is required to establish entitlement to the regular aid and attendance allowance, and in the absence of the provision of such higher level of care the Veteran would require hospitalization, nursing home care, or other residential institutional care.  38 C.F.R. §§ 3.352(b)(1)(i-iii).

Need for a higher level of care shall be considered to be need for personal health-care services provided on a daily basis in the Veteran's home by a person who is licensed to provide such services or who provides such services under the regular supervision of a licensed health-care professional.  Personal health-care services include (but are not limited to) such services as physical therapy, administration of injections, placement of indwelling catheters, and the changing of sterile dressings, or like functions which require professional health-care training or the regular supervision of a trained health-care professional to perform.  A licensed health-care professional includes (but is not limited to) a doctor of medicine or osteopathy, a registered nurse, a licensed practical nurse, or a physical therapist licensed to practice by a state or political subdivision.  38 C.F.R. § 3.352(b)(2).

The term "under the regular supervision of a licensed health-care professional" means that an unlicensed person performing personal health-care services is following a regimen of personal health-care services prescribed by a health-care professional, and that the health-care professional consults with the unlicensed person providing the health-care services at least once each month to monitor the prescribed regimen.  The consultation need not be in person; a telephone call will suffice.  A person performing personal health-care services who is a relative or other member of the Veteran's household is not exempted from the requirement that he or she be a licensed health-care professional or be providing such care under the regular supervision of a licensed health-care professional.  The performance of the necessary aid and attendance service by a relative of the beneficiary or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. §§ 3.352(b)(2-4), (c).

The requirements for establishing the need for a higher level of care are to be strictly construed.  The higher level aid and attendance allowance is to be granted only when the Veteran's need is clearly established and the amount of services required by the Veteran on a daily basis is substantial.  38 C.F.R. § 3.352(b)(5).


Factual Background

The record evidence shows that, in a statement dated in October 2004, D.C., D.O., stated: 

[The Veteran] has severe spinal stenosis, compression fractures, and degenerative arthritis of the low spine, left hip prosthesis, and is unable to use canes, braces, and [a] manual wheelchair.  He needs a[n] automobile lift to transport his electric wheelchair.  This disease is progressive and permanent.  He would also benefits from in-home care [activities of daily living].

In a November 2004 statement, the Veteran asserted that he needed a van with adaptive equipment.  "This van will allow me to be more independent and have some quality of life."

In statements on a VA Form 21-4138 dated on November 30, 2004, and date-stamped as received by the RO on December 6, 2004, the Veteran contended that, since his wife had died a few months earlier, " I no longer have any help for my daily living needs.  The arthritis in both my wrists is such that I can no longer walk on my [crutches] nor can I use a normal wheelchair.  I do have an electric wheelchair but I have no way to transport it.  I no longer have use of my left leg or foot at all and very little use of hands (both)."  He experienced bilateral hand and foot numbness.

On VA joints examination in January 2005, it was noted that the Veteran "reports that for 16 hours out of the day, he lies on his couch.  He is completely dependent on others if he is going to leave the house.  Whenever he moves, he has to use an electric wheelchair."  The VA examiner noted that the Veteran was in a wheelchair and unable to stand.  "There was also a noticeable decrease in grip strength bilaterally in his hands, and [the Veteran] is reporting new onset of numbness in his arms and a weakness in his arms."  

On VA psychiatric examination in January 2005, it was noted that, "Over the last year, [the Veteran's] low back pain and leg pain have continued to be significant and he has begun to feel numb from the neck down.  He has also begun to lose motor function in his arms."  The Veteran stated that "multiple awakenings due to pain" interrupted his sleep.  The VA examiner stated that:

[The Veteran] is quite dependent on others.  He is able to dress himself and make transfers, but he needs help getting into and out of the bathtub.  He recently broke his collar bone because of his motor difficulties.  He feeds himself, but this usually amounts to microwave dinners.

The Veteran was socially isolated.

On VA peripheral nerves examination in May 2005, the VA examiner stated that, "over the past five to six years the Veteran has noted a progressive weakness in his upper extremities and muscle loss in the intrinsic muscles of both hands."  Physical examination showed marked weakness of the left lower extremity.  The VA examiner also stated:

The magnitude of the weakness in the lower extremities is such that a wheelchair is in fact required by the Veteran.  He is able to transfer from wheelchair to regular chair, wheelchair to toilet, and wheelchair to bed but he can only stand for a short period of time while supporting his weight on his arms.

The impressions included "significant weakness in his lower extremities, most prominent in his left lower extremity associated with atrophy."

On VA outpatient treatment in February 2006, it was noted that the Veteran was primarily wheelchair bound.  He transferred from chair to chair with use of forearm crutches.  The Veteran was provided a manual wheelchair and forearm crutches.

In a July 2006 letter, Dr. D.C. stated that the Veteran "suffers from chronic pain syndrome with degenerative arthritis of his cervical, thoracic, and lumbar spines.  He is quite debilitated, unable to care for himself at home where he lives alone and needs aid in his home for cooking and cleaning, etc."

In a November 2008 statement, the Veteran asserted that he was "a total paraplegic.  I can't clean my house.  I can't cook.  I need help at all levels."

In statements on his May 2009 notice of disagreement, the Veteran asserted, " I am in extreme pain.  I cannot take care of myself without help."

On VA outpatient treatment in November 2010, the Veteran complained of an inability to move long distances due to increasing right collar bone pain secondary to a non-healing fracture, arm weakness, and bilateral lower leg pain secondary to neuropathy and radiculopathy.  He rated his pain of the bilateral lower extremities as 5/10 on a pain scale (with 10/10 being the worst imaginable pain).  The Veteran was non-ambulatory without use of his power wheelchair.  There was no history of falls.  He lived alone in a wheelchair-accessible apartment with a home attendant who had no limitations and "ok" health.  The Veteran drove a car.  The Veteran's request for a new power wheelchair was approved.

In December 2010, the Veteran complained that his pain "is 'off the charts in the morning,' legs feel[] like they are on fire, sometimes feel cold, wakes up in pain 2 or 3 times a night."  He cared for himself at home and moved around in a motorized wheelchair.  His right leg "can bear some weight."  His left leg was non-weight bearing.  The Veteran worked out with his bilateral upper extremities using 8 pound weights.  He also reported that another Veteran lived with him "who assists [Veteran] with personal care; he helps [Veteran] into bath, household chores, [and] cooks."

The Veteran testified at his August 2011 Board hearing that his caretaker, M.H., "helps me with bathing and washing.  He rolls me in bed at night because I have pressure ulcers."  M.H. changed the Veteran when he experienced incontinence.  M.H. also helped the Veteran get dressed, go to the bathroom, shower, cook, clean the house, shop for groceries, and get to all of his appointments.  See Board hearing testimony dated August 24, 2012, at pp. 4.  M.H. testified that he had been assisting the Veteran since October 2011.  Id., at pp. 5.  The Veteran also testified that M.H. had driven them to the hearing in a car that was fitted for his wheelchair.  Id., at pp. 7.  He testified further that M.H. spent "23 out of 24 hours a day with me" and a neighbor, who was a registered nurse, spent a few hours looking after him when the neighbor was not at work.  Id.

In a September 2012 statement, M.S., RN, stated that he was the Veteran's neighbor and described all of the tasks that M.H. assisted the Veteran with as his caretaker.  M.S. also stated that he had helped "with tasks that are medi[c]ally out of [M.H.'s] skill set, like medical assessment or dressing changes for wounds or post-operative sites."

On VA aid & attendance examination in February 2013, the VA examiner noted that the Veteran was not permanently bedridden, currently hospitalized, and could travel beyond his current domicile.  The Veteran had travelled to the aid & attendance examination in a private vehicle with a friend.  The Veteran "watches a lot of TV and pedals on a hand bike for aerobic exercise."  He did not use an orthopedic or prosthetic appliance.  He never experienced dizziness or imbalance affecting the ability to ambulate.  "Veteran is in a wheelchair due to a loss of left hip."  His left leg was 3 inches shorter than the right leg "and he can't stand or walk.  He has a terrible neuropathy causing right leg pain (which he says may be from a back compression fracture)."  He was unable to perform dressing and undressing, bathing, or grooming.  He required a wheelchair.  He had an "unrestricted" ability to leave his home "as long as he has help (can't leave the home alone)."  His functional impairments were considered permanent.  His best corrected vision was 5/200 or worse in both eyes.  His cervical and thoracolumbar spine had no limitation of motion or deformity.  Function of his upper extremities was normal.  His left lower extremity was limited by joint motion and muscle weakness.  He was unable to stand "due to loss of hip."  He "can't walk due to loss of hip."  

In an April 2013 addendum to the February 2013 VA aid & attendance examination report, the VA examiner who had seen the Veteran in February 2013 opined that it was less likely than not that the Veteran needed a higher level of care.  The rationale for this opinion was that the Veteran did not need "personal health services, like dressing or catheter changes.  He only needs significant help with [activities of daily living] such as dressing and bathing."

Analysis

The Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to a higher rate of special monthly compensation, to include aid and attendance benefits under 38 U.S.C.A. § 1114(r)(2) (West 2002).  As noted above, the Veteran contends that he is entitled to an increased rate of special monthly compensation because he needs a higher level of care than what he currently receives from VA.  He specifically contends that he is completely dependent on his caretaker for all of his activities of daily living and his daily personal health care needs.  The record evidence does not support the Veteran's assertions regarding his need for an increased rate of special monthly compensation due to a higher level of care for personal health care services, however.  The Board acknowledges that the Veteran currently is in receipt of special monthly compensation under 38 U.S.C.A. § 1114(l) and 38 C.F.R. § 3.350(b) on account of loss of use of both feet and under 38 U.S.C.A. § 1114(p) and 38 C.F.R. § 3.350(f)3) at the rate intermediate between subsection (l) and subsection (m) on account of residuals of degenerative disc disease of the lumbar spine with additional disabilities independently ratable at 50 percent or more.  The evidence does not support a finding that he needs a higher level of care for personal health-care services provided on a daily basis in his home by a person who is licensed to provide such services or who provides such services under the regular supervision of a licensed health-care professional.  See 38 C.F.R. §§ 3.352(b)(2-4), (c).  The Veteran himself testified in August 2012 that his caretaker, M.H., helped with a variety of his activities of daily living, including bathing, dressing, cooking, and driving him to his appointments.  Neither the Veteran nor M.H. testified that the Veteran needed assistance with any personal health-care services on a daily basis or that M.H. was supervised in providing such services to the Veteran on a daily basis by a licensed health-care professional.  M.S., RN, submitted a statement in September 2012 that he assisted in the Veteran's care by providing "medical assessment or dressing changes for wounds or post-operative sites."  It is not clear from a review of this statement how often M.S. assists M.H. in providing this type of care to the Veteran.  The Board notes in this regard that the Veteran testified in August 2012 that M.H. spent 23 of 24 hours in a day with him and his neighbor, M.S., spent a few hours looking after the Veteran when he was home from work.  This testimony persuasively suggests that, although M.S. may provide assistance with certain types of personal health-care services on occasion, the Veteran does not need daily assistance with personal health-care services.  

The Board also finds the April 2013 opinion of the VA aid & attendance examiner significant in weighing against the Veteran's claim for an increased rate of special monthly compensation.  This examiner concluded that it was less likely than not that the Veteran needed a higher level of care because he did not need "personal health services, like dressing or catheter changes.  He only needs significant help with [activities of daily living] such as dressing and bathing."  This examiner previously had found on examining the Veteran for aid & attendance purposes in February 2013 that the Veteran was not permanently bedridden and could travel beyond his current domicile on an "unrestricted" basis "as long as he has help."  He never experienced dizziness or imbalance affecting the ability to ambulate although he was required to be in a wheelchair due to the loss of his left hip.  He was unable to perform dressing and undressing, bathing, or grooming.  His functional impairments were considered permanent.  He had no limitation of motion or deformity in his spine and his upper extremities were functionally normal.  His left lower extremity was limited by joint motion and muscle weakness.  He was unable to stand or walk because of the lost left hip.  There is no competent contrary opinion of record.  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, demonstrating his entitlement to an increased rate of special monthly compensation due to the need for a higher level of care than what he currently receives from VA.  In summary, the Board finds that entitlement to a higher rate of special monthly compensation, to include aid and attendance benefits under 38 U.S.C.A. § 1114(r)(2) (West 2002), is not warranted.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  The Veteran is competent to report what services he requires from his caretaker on a daily basis.  The Board finds that the Veteran's statements are less than credible in light of the medical evidence showing that he does not need a higher level of care.  The Veteran has not shown that he has the expertise required to demonstrate that he is in need of a higher level of care.  While the Veteran's statements have been considered carefully, they are outweighed by the record evidence showing that he does not need a higher level of care.


ORDER

Entitlement to a higher rate of special monthly compensation, to include aid and attendance benefits under 38 U.S.C.A. § 1114(r)(2) (West 2002), is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


